Citation Nr: 1042622	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to March 
1958.  The Veteran died in September 2005; the appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied 
entitlement to nonservice-connected death pension benefits.

In her substantive appeal, the appellant requested a hearing 
before a Member of the Board at the RO.  On two occasions 
(November 2009 and April 2010) she failed to appear at scheduled 
hearings, and because there was a question about whether she had 
received notice of the hearings the Board twice remanded the case 
to the RO to notify her of new hearing dates (remands in January 
2010 and June 2010).  In October 2010 the appellant failed for a 
third time to appear at a scheduled hearing.  The record reflects 
that notice of the October 2010 hearing was sent to the 
appellant's address of record and was not returned as 
undeliverable.  In addition, the appellant has not requested that 
the hearing be rescheduled.  The Board will accordingly proceed 
as though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704(d) (2010).
  

FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The claim for nonservice-connected death pension benefits is 
without legal merit.  38 U.S.C.A. §§ 101(9), 1541 (West 2002); 
38 C.F.R. §§ 3.2, 3.3 (2010) 






REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts entitlement to nonservice-connected death 
pension benefits.  The Board will first discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As explained below, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, there is no 
additional evidence that could be obtained to substantiate the 
claim, and no further action is required to comply with the VCAA 
or the implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).




Legal Principles

The Korean conflict is defined by VA as the period from June 27, 
1950, through January 31, 1955, inclusive.  38 U.S.C.A. § 101(9); 
38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
inclusive for veterans who served in Vietnam; otherwise, the 
Vietnam era began August 5, 1964.  38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2(f).  
  
A section 306 death pension is a monthly pension payable by VA to 
a surviving spouse or child because of a veteran's nonservice-
connected death.  Basic entitlement exists if a veteran served 
for 90 days or more in a period of war or was released from such 
wartime service before having served 90 days for a disability 
adjudged service-connected; or the veteran at the time of his or 
her death was receiving or entitled to receive compensation or 
retired pay for service-connected wartime service and the 
surviving spouse or child was in receipt of section 306 pension 
or had filed a timely claim for such pension.  38 C.F.R. § 
3.3(b)(3).

Improved death pension under Public Law 95-588 is another monthly 
benefit payable by VA to a veteran's surviving spouse or child 
because of a veteran's nonservice-connected death.  Basic 
entitlement exists if the veteran had qualifying wartime service 
as specified above; or the veteran at the time of death was 
receiving or entitled to receive compensation or retired pay for 
a service-connected disability based on service during a period 
of war and the surviving spouse or child meets the net worth 
requirements specified by regulation and has an annual income not 
in excess of the applicable maximum annual pension rate specified 
by regulation. 38 C.F.R. § 3.3(b)(4).




   
Analysis
 
The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
February 28, 1955, through March 13, 1958.  These dates of 
service are confirmed by the Veteran's full service personnel 
record and are not disputed by the appellant.  

The Veteran had no service-connected disabilities at the time of 
his death in September 2005.

The sole question before the Board is whether the appellant has 
established threshold eligibility for a nonservice-connected 
death pension.  Eligibility for VA death pension benefits 
generally requires an initial showing that the claimant is the 
surviving spouse or child of a veteran who served on active duty 
for at least 90 days during a period of war.  Here, the evidence 
fails to show that the Veteran's period of service was during a 
period of war.  As noted, the "Korean Conflict" ended on January 
31, 1955, and the "Vietnam Era" (for those veterans who did serve 
in that country) did not begin until August 5, 1964; the Veteran 
in this case had active service that falls squarely between these 
wartime periods.

As a matter of law, the Veteran did not serve during a period of 
war.  The appellant's claim for nonservice-connected death 
pension benefits must accordingly be denied, since she does not 
meet the threshold requirement for eligibility for that benefit.

The Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see 
also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
also observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury that 
has not been provided for by Congress."  Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992).  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


